DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 6/17/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims 1, 9 and 16.  Claims 1-5, 8-12, 15-18 and 20 remain pending.  
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20110198736 by Shero et al. taken collectively with US Patent Application Publication 20130196502 by Haukka et al. and US Patent 8506754 by Moshtagh et al. taken with US Patent Application Publication 20080069955 by Hong et al. OR US Patent Application Publication 20080276860 by Burrows.
Claim 1:  Shero et al. discloses a selective deposition method including performing a surface modification process on the substrate (0095);  performing a self-assembled monolayer treatment process on the substrate (0096);  performing an atomic layer deposition process on the substrate in a process chamber (0099); and performing an anneal process on the substrate a process chamber (0090).   Shero discloses vapor phases (0098).  Shero discloses each of the claims process steps; however, fails to disclose the claimed multiple chambers.  However, Haukka, also teaching of selective deposition and discloses the entire process can be carried out in a single process chamber or two or more chambers, which would include what can reasonably be considered “a transfer chamber” as claimed, and therefore taking the references collectively using any number of chambers would have been obvious as predictable.
KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).   Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Alternatively, Burrows discloses a cross flow type reactor and discloses including a heater above and below the substrate so as to heat the substrate carrier (0026, Figure 1 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to have used a heater above and below the substrate as such is taught by Burrows to provide heat the substrate holder.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d. 
Claim 3:  Shero discloses removal the SAM after coating by thermal annealing (0083, 0090) and therefore it would have been obvious to have determined the appropriate temperature for removal, including above the vaporization temperature.    The temperature of anneal is a result effective variable, directly affecting the removal of the SAM and therefore determination of such would have been obvious through routine experimentation.

Claim 9, 11-12:  Shero discloses the surface modification removes what can reasonably be considered defects (0095).  The remaining limitations of this claim are made obvious by the discussion above.
Claims 16, 18, 20:    Shero discloses removal the SAM after coating by thermal annealing (0083, 0090) and therefore it would have been obvious to have determined the appropriate temperature for removal, including above the vaporization temperature.    The temperature of anneal is a result effective variable, directly affecting the removal of the SAM and therefore determination of such would have been obvious through routine experimentation.  The remaining limitations of this claim are made obvious by the discussion above.

Claims 1-5, 8-12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shero et al. taken collectively with Hong et al. (ALD Resist Formed by Vapor-Deposited Self-Assembled Monolayers) with US Patent Application Publication 20150147879 by Chatterjee et al. and Moshtagh with Hong (US 955) OR Burrows.
	Shero discloses all that is taught above; however, fails to disclose the claimed multiple chambers.  However, Hong, also forming SAM selective ALD discloses the processes can occur in the same chamber or in a cluster tool (1161, left column, stating “a cluster-type tool could be used”).  Chatterjee discloses a well-known cluster tool arrangement, disclose SAM deposition, and discloses arranging the individual process steps into individual chambers arranged around a transfer chamber for holding a vacuum (0035-0036, Figure 4 and accompanying text).  Therefore, as Hong discloses selective ALD deposition using a SAM using known cluster tools and Chatterjee discloses cluster tools include an individual chamber for each process around a KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Shero (figures) discloses a cross-flow exposure and therefore using such would have been obvious; however, the prior art fails to disclose the particulars of the cross flow chamber as claimed.  However, Moshtagh, also discloses a vapor deposition apparatus for cross flow deposition and discloses a chamber that includes a chamber body with a volume (figure 1, column 7, lines 1-35), a substrate support within this volume (column 6, lines 60-62), a lid plate coupled to the body (column 5, lines 5-10), a heater disposed in the process volume (column 6, lines 60-62), an annular manifold coupled to the body radially outward of the substrate and heater (figure 1) and an injection assembly in communication with the annular manifold (see e.g. 116 inlet gas manifold), wherein the vapor process comprises cross flow type exposure of the precursors in the vapor via the injection assembly (see Figure 1 and 4 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shero to use the cross flow apparatus as suggested and taught by Moshtagh because Shero discloses using the cross flow vapor deposition and Moshtagh discloses a suitable chamber for performing cross flow vapor KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).   Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
As for the requirement that the substrate is opposite the process volume from a heater, Hong discloses the heater is surrounding the chamber, i.e. tape that is above the substrate and opposite the process volume from the substrate, Figure 1 and accompanying text.  The examiner cites here both Hong (US 955) and Burrows.  Hong (US 955) discloses a cross flow reactor including a heater opposite the substrate (0039, 0043, 0044), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to have used modified the prior art and used a heater opposite from the substrate with a processing volume between the substrate and heater to reap the benefit of prevention of reactions in the inner surface of the cover (0043). 
Alternatively, Burrows discloses a cross flow type reactor and discloses including a heater above and below the substrate so as to heat the substrate carrier (0026, Figure 1 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to have used a heater above and below the substrate as such is taught by Burrows to provide heat the substrate holder.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).Additionally, all the claimed KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d. 
 	Claim 2:  reduced pressure of the transfer chamber is taught by Chatterjee and also determination of such would have been obvious to one of ordinary skill in the art at the time of the invention.
Claim 3-5 are discussed above with respect to Shero.
	Claim 8:  individual chambers are coupled to the transfer chamber (see Figure 4 of Chatterjee).  
	Claim 9:  Shero discloses the surface modification removes what can reasonably be considered defects (0095).  The remaining limitations of this claim are made obvious by the discussion above.  As for the use of the transfer chamber, this is taught by Chatterjee and the use of the cluster tool of Hong.  
 Claim 10-12, 15-18 and 20:  The prior art makes obvious the limitations of these claims for all the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718